Title: To Benjamin Franklin from Samuel Wharton, [19 July 1779]
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Monday Morning. [July 19, 1779]
I send the News Paper, and a short Note from a Friend.—
The packet, which was bringing the Mail of the 6th Instant, was taken by an American Privateer, and carried into Dunkirk. The News from South Carolina, in the News Paper, of the Success of General Lincoln, I think, bears strong Marks of Authenticity upon the Face of it.
I am with great Respect Dear Sir your Excellency’s most obedient & most humble Servt
Saml. Wharton

I thank you for the Perusal of the within very foolish Paper, and am persuaded, It is the performance of a Junto of American Tories,—Who are Tools in the Hands of Lord George Germaine.
His Excellency Mr. Franklin &c &c &c.

 
Notation: Saml. Wharton
